Title: John Perkins: Causes of Water Spouts, 1753
From: Perkins, John
To: 


[1753?]
Spouts have been generally believ’d Ascents of water from below, to the Region of the Clouds, And Whirlwinds the Means of Conveyance. The World has been very well satisfied with these Opinions, and prejudiced with Respect to any Observations about them. Men of Learning and Capacity have had many Opportunitys in passing those Regions where these phenomena were most frequent, but seem industriously to have declin’d any Notice of them, unless to escape Danger, as a Matter of mere Impertinence in a Case so clear and certain as their Nature and Manner of Operation are taken to be. Hence it has been difficult to get any tolerable Accounts of them. None but those they fell near can inform us any thing to be depended on; three or four such Instances follow, where the Vessels were so near, that their Crews could not avoid knowing something remarkable with Respect to the Matters in Question.
Capt. Jno. Wakefield, Junr., passing the Streights of Gybralter, had one fall by the Side of his Ship; it came down of a sudden, as they think, and all agree that the Descent was certain.

Capt. Langstaff, on a Voyage to West-Indias, had one come across the Stern of his Vessel, and pass’d away from him. The Water came down in such Quantity that the present Capt. Melling, who was then a common Sailor at Helm, says it almost drown’d him, running into Mouth, Nose, Ears, &c. and ads, that it tasted perfectly fresh.
One pass’d by the Side of Capt. Howland’s Ship, so near that it appear’d pretty plain that the Water descended from first to last.
Mr. Robert Spring was so near one in the Streights of Mallacca, that he could perceive it to be a small very thick Rain.
All these assure me, that there was no Wind drawing towards them, nor have [I] found any others that have observ’d such a Wind.
It seems plain, by these few Instances, that Whirlwinds do not always attend Spouts; and that the Water really descends in some of them. But the following Considerations, in Confirmation of this Opinion, may, perhaps, render it probable that all Spouts are Descents.
It seems unlikely that there should be two Sorts of Spouts, One ascending and the other descending.
It has not yet been prov’d that any one Spout ever ascended. A specious Appearance is all that can be produced in favour of this; And those who have been most positive about it, were at more than a League’s Distance when they Observ’d, as Stuart and others, if I am not mistaken. However, I believe it impossible to be certain whether Water ascends or descends at half the Distance.
It may not be amiss to consider the Places where they happen most. These are such as are lyable to Calms from departing Winds on both Sides, As on the Borders of the Æquinoctial Trade, Calms on the Coast of Guinea, In the Streights of Mallacca, &c. Places where the under Region of the Atmosphear, is drawn off Horozontally. I think they dont come where the Calms are without departing Winds; And I take the Reason to be, that such Places, and Places where Winds blow towards one-another, are lyable to Whirlwinds, or other Ascents of the lower Region, which I suppose contrary to Spouts. But the former are lyable to descents, which I take to be necessary to their Production. Agreable to this, it seems reasonable to believe, that any Mediterranean Seas should be more subject to Spouts than others. The Sea usually so call’d is so. The Streights of Mallacca is. Some large Gulphs may probably be so, in Sutable Latitudes; So the Red Sea, &c. and all for this Reason, that the heated Lands on each Side, draw off the under Region of Air, and make the upper descend, whence sudden and wonderfull Condensations may take place, and make these Descents.
It seems to me, that the Manner of their Appearance and Procedure, favour the Notion of a Descent.
More or less of a Cloud, as I am inform’d, always appears over the place first; then a Spattering on the Surface of the Water below; and when this is advanced to a considerable Degree, the Spout emerges from the Cloud, and descends, and that, if the Causes are sufficient, down to the Place of the Spattering, with a Roaring in Proportion to the Quantity of the Discharge; then it abates, or stops, sometimes more gradually, sometimes more suddenly.
I must observe a few Things on these Particulars, to show how I think they agree with my Hypothesis.
The preceeding Cloud over the Place shows Condensation, and, consequently, tendencie downwards, which therefore must naturally prevent any Ascent. Besides that, so far as I can learn, a Whirlwind never comes under a Cloud, but in a clear Sky.
The Spattering may be easily conceiv’d to be caus’d by a Stream of Drops, falling with great Force on the Place, imagining the Spout to begin so, when a sudden and great Condensation happens in a contracted Space, as the Ox Eye on the Coast of Guinea.
The Spout appearing to descend from the Cloud seems to be, by the Stream of nearly contiguous Drops bringing the Air into Consent, so as to carry down a Quantity of the Vapour of the Cloud; and the pointed Appearance it makes may be from the descending Course being swiftest in the Middle, or Center of the Spout. This naturally drawing the outer parts inward, and the Center to a Point; And that will appear formost that moves swiftest. The Phenomenon of Retiring and Advancing, I think may be accounted for, by supposing the progressive Motion to exceed or not equal the Consumption of the Vapour by Condensation. Or more plainly thus: The descending Vapour which forms the apparent Spout, if it be slow in its progress downwards, is condens’d as fast as it advances, and so appears at a Stand; When it is condens’d faster than it advances, it appears to retire; and vice versa.
It’s Duration and Manner of Ending, are as the Causes, and may vary by several Accidents.
The Cloud it self may be so circumstanc’d as to Stop it; as when, extending Wide, it weighs down at a Distance round about, while a small Circle at the Spout being exonerated by the Discharge, ascends and shuts up the Passage. A new Determination of Wind may, perhaps, Stop it too. Places lyable to these Appearances are very lyable to frequent and sudden Alterations of it.
Such Accidents as a Clap of Thunder, Firing Cannon, &c. may Stop them, And the Reason may be, that any Shock of this Kind may occasion the Particles that are near coheering immediatly to do so; and then the whole, thus condens’d, falls at once (which is what I suppose is vulgarly called the breaking of the Spout) and in the Interval, between this Period and that of the next Set of Particles being ready to Unite, the Spout Shuts up. So that if this reasoning is just, these Phenomena agree with my Hypothesis.
The usual Temper of the Air, at the Time of their Appearance, if I have a right Information, is for me too; it being then pretty cool for the Season and Climate; and this is worth Remark, because cool Air is weighty, and will not ascend; besides, when the Air grows cool, it shows that the upper Region descends, and conveys this Temper down; and when the Tempers are equal, no Whirlwind can take Place. But Spouts have been known, when the lower Region has been really cold. Gordon’s Spout in the Downs is an Instance of this (vid. Phil. Trans.) where the Upper Region was probably not at all cooler, if so cold as the lower: It was a cold Day in the Month of March; Hail follow’d, but not Snow; And it is observable, that not so much as Hail follows or accompanys them in Moderate Seasons and Climes, when and where they are most frequent. However, it is not improbable, that just about the place of Descent may be cooler than the neighbouring Parts, and so favour the wonderfull Celerity of Condensation. But, after all, Should we allow the under Region to be ever-so-much the hottest, and a Whirlwind to take Place in it: Suppose then the Sea Water to ascend, it would certainly cool the Spout, and then, Querie, whether it would not very much, if not wholy, obstruct it’s Progress.

It commonly rains when Spouts disappear, if it did not before, which it frequently dos not, by the best accounts I have had; but the Clouds encreases much faster after they disappear, and it soon rains. The first shows the Spout to be a contracted Rain, instead of the diffus’d one that follows; And the Latter that the Cloud was not form’d by ascending Water, for then it would have ceas’d growing when the Spout vanish’d.
However, it seems that Spouts have sometimes appear’d after it began to rain; But this is one way a Proof of my Hypothesis, Vizt. as Whirlwinds dont come under a Cloud.
I forgot to mention, That the Increase of Cloud, while the Spout subsists, is no Argument of an Ascent of Water, by the Spout. Since Thunder Clouds sometimes encrease greatly while it rains very hard.
Diverse Effects of Spouts seem not so well accounted for any other way as by Descent.
The Bush round the Feet of them seems to be a great Spray of Water made by the Violence of Descent, like that in great Falls of Water from high Precipices.
The great Roar, like some vast inland Falls, is so different from the Roar of Whirlwind, by all Accounts, as to be no ways compatible.
The throwing Things from it with great Force, instead of carrying them up into the Air, &c.
There seems some probability that the Sailors traditionary Belief that Spouts may break in their Decks, and so destroy Vessels, might originate from some Facts of that Sort in former Times. This Danger is apparent on my Hypothesis, but it seems not so on the other: And my Reason for it is, that the whole Column of a Spout from the Sea to the Clouds, cannot, in a natural way, even upon the largest Suppositions, Support more than about three Feet Water, and from truly supposable Causes, not above One Foot, as may appear more plainly by and by. Supposing now the largest of these Quantitys to rise, it must be disseminated into Drops, from the Surface of the Sea to the Region of the Clouds, or higher; for this reason it is quite unlikely to be collected into Masses, or a Bodie, upon its Falling; but would descend in Progression according to the several Degrees of Altitude the different portions had arriv’d at when it receiv’d this new Determination.
Now that there cannot more rise upon the common Hypothesis than I have mention’d, may appear probable, if we attend to the only Efficient Cause in suppos’d ascending Spouts, vizt. Whirlwinds.
We know that the Rarifaction of the lower, and the Condensation of the upper Region of Air, are the only natural Causes of Whirlwinds. Let us then suppose the Former as hot as their greatest Summer Heat in England, and the Latter as cold as the Extent of their Winter. These Extreams have been found there to alter the Weight of the Air 1/10, which is equal to a little more than three Feet Water. Were this Case possible, and a Whirlwind take place in it, It might act with a Force equall to the mention’d Difference. But as this is the whole Strength, so much Water could not rise; therefore to allow it due Motion upwards, we must abate, at least, one 4th. part, perhaps more, to give it such a swift ascension as some think usual. But here several Difficulties occur, at least they are so to me. As, whether this Quantity would render the Spout Opaque? Since it is plain that in drops it could not do so. How, or by what Means it may be reduced small enough? Or, if the Water be not reduced into Vapour, what will suspend it in the Region of the Clouds when exonerated there? And, if vapouris’d while ascending, How it can be dangerous by what they call the breaking? For it is difficult to conceive how a condensative Power should instantaneously take Place of a rarifying and disseminating one.
The Sudden Fall of the Spout, or, rather, the Sudden Ceasing of it, I accounted for, in my Way, before. But it seems necessary to mention something I then forgot. Should it be said to do so, (i.e.) to fall, because all the lower rarified Air is ascended, whence the Whirlwind must cease, and its burden drop; I cannot agree to this, unless the Air be observ’d on a Sudden to have grown much colder, which I cant learn has been the Case. Or Should it be Suppos’d that the Spout was, on a Sudden, obstructed at the Top, and this the cause of the Fall, however plausible this might appear, yet no more Water would fall than what was at the same Time contain’d in the Column, which is often, by many and satisfactory Accounts to me, again far from being the Case.

We are, I think, sufficiently assur’d, that not only Tonns, but Scores or Hundreds of Tonns descend in one Spout. Scores of Times
But, after all, it dont appear that the above mention’d different Degrees of heat and Cold concurr in any Region where Spouts usually happen, nor, indeed, in any other.
